Citation Nr: 0915299	
Decision Date: 04/23/09    Archive Date: 04/29/09

DOCKET NO.  08-31 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from April 1950 to April 
1954 in the US Naval Reserves.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO), located in 
St. Petersburg, Florida.  In March 2009, the appellant 
presented testimony before the undersigned Veterans Law Judge 
(VLJ) in St. Petersburg.  A transcript of that hearing was 
prepared and has been included in the claims folder for 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


REMAND

The appellant has claimed that when he first went in the 
Navy, he was training to be a submariner, which included 
being put into a decompression chamber.  The appellant has 
asserted that his hearing was affected after being in the 
decompression chamber.  He has contended that as a result of 
his hearing being affected, he was precluded from being on a 
submarine and served the remainder of his reserve duty on a 
surface warfare ship.  As a result of the incident in 
service, the appellant avers that he now suffers from 
bilateral hearing loss.  

A review of the appellant's service medical treatment records 
does show some type of hearing impediment while he was in 
service.  However, it is unclear from those records whether 
that impediment was acute or chronic/permanent in nature.  
The records also show that the appellant was transferred from 
submarines to surface warfare-type ships during his four 
years in the Naval Reserves, thus adding credence to his 
assertions.  

VA has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2006).  However, merely filing a claim for benefits is not 
enough to necessitate a medical examination.  VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifested during an applicable presumptive period, and an 
indication that the disability or persistent or recurring 
symptoms of a disability may be associated with service or a 
service connected disability.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2006); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this instance, the service medical records 
suggest that the appellant had some type of hearing 
impairment, either acute or permanent, while in service.  The 
current private medical records indicate that the appellant 
now suffers from bilateral hearing loss and a private 
audiologist has insinuated that the current disorder is 
related to the appellant's military service.  An audiology 
examination has not been performed by the VA.  As such, in 
accordance with McClendon and the VA's duty to assist, the 
claim will be remanded for the purpose of obtaining a VA 
audiological examination along with an etiological opinion.  

To ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to his claim, in 
accordance with the VCAA, and to ensure full compliance with 
due process requirements, this case must be REMANDED to the 
RO/AMC for the further development of evidence.  Thus, the 
case is REMANDED to the AMC/RO for the following development:

1.  The RO/AMC should schedule the 
appellant for a VA audiological 
examination in order to determine whether 
the appellant now suffers from bilateral 
hearing loss.  The complete claims folder 
and this remand are to be made available 
to the examiner before the examination, 
and the examiner must indicate that he or 
she has reviewed the claims folder.  If 
possible, the examination should be 
performed by an individual who has not 
previously seen or treated the appellant.

The examiner is asked to express an 
opinion concerning whether the appellant 
suffers from bilateral hearing loss, or 
hearing loss of just one ear, and the 
etiology of the claimed disorder.  The 
examiner is asked to state whether it is 
at least as likely as not that any such 
disorder is related to any in-service 
disease or injury (such as an incident 
involving a diving compression chamber) 
or to service noise exposure.  If these 
matters cannot be medically determined 
without resort to mere conjuncture, this 
should be commented on by the examiner in 
the respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.

The results proffered by the examiner 
must reference the complete claims folder 
and any inconsistent past diagnoses 
given.  The examiner should specifically 
address the private audiologist's opinion 
of December 2007 that implied that the 
appellant's found hearing loss might have 
been due to military service.  Also, it 
is requested that the results of the 
examination be typed or otherwise 
recorded in a legible manner for review 
purposes.

2.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the requisite report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2008); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim.  If the 
benefits sought on appeal remain denied, the appellant should 
be provided a supplemental statement of the case.  The 
supplemental statement of the case must contain notice of all 
relevant actions taken on the claim for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issue currently on appeal.  An 
appropriate period of time should be allowed for response.  
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



